Citation Nr: 1119834	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) due to aid and attendance or the aid of another person of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, that denied entitlement to special monthly compensation benefits due to the need for regular aid and attendance or at the housebound rate. 

In March 2011, the Veteran provided testimony via a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the claims folder. 

In April 2011, the Veteran submitted additional medical evidence, but did not waive initial agency of original jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c).  However, as the claim is being remanded for additional development, the AOJ will have an opportunity to review this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  Special monthly compensation at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (2010).

Service connection is currently in effect for an anxiety disorder and major depressive disorder rated at 70 percent, degenerative joint disease of the lumbar spine rated at 50 percent, hepatitis C rated at 40 percent, bilateral otitis externa rated at 10 percent, bilateral hearing loss rated at 0 percent, and bilateral tinnitus rated at 10 percent.  The Veteran is also in receipt of a total disability rating based on individual unemployability (IU) based on his service-connected anxiety and major depressive disorders and hepatitis C.

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the regulation, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, no one of which is rated at 100 percent.  However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes SMC under 38 U.S.C. § 1114.  As the Veteran is in receipt of an IU based on his service-connected degenerative joint disease of the lumbar spine rated at 70 percent, it should be determined whether he meets the criteria for a TDIU based on this disability alone, as such would allow for the award of SMC pursuant to 38 U.S.C. § 1114. 

In addition, at the Veteran's recent hearing he alleged that his anxiety and major depressive disorder, lumbar spine degenerative joint disease, and hepatitis C have worsened since they were last examined.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, there appears to be outstanding medical records pertinent to the claim.  On remand, the RO should obtain pertinent VA treatment records from the VA facilities in Knoxville and Johnson City that are dated since July 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO should also obtain private treatment records from Dr. Jane Cuez and Dr. Filibis after obtaining the proper authorization from the Veteran.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should associate any pertinent, outstanding records pertaining to the Veteran's disabilities from the VA Medical Center, in Knoxville and Johnson City, Tennessee that are dated since July 2008.  Any negative response should be in writing and associated with the claims folder.

2.  The Veteran should be asked to identify any private medical providers that may have pertinent information.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records from Dr. Jane Cuez and Dr. Filibis (and any other provider identified) and associate such records with the claims folder.  Any negative responses should be in writing, and associated with the claims folder.

3.  After the above development is completed, schedule the Veteran for an examination to determine the current severity of his service-connected psychiatric disability.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  All indicated tests and studies should be performed including a Global Assessment of Functional (GAF) Scale score.  

The examiner should also opine as to whether the Veteran's service-connected anxiety and major depressive disorders alone, without consideration of his non-service-connected or other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

4.  Schedule the Veteran for an examination by a physician to determine the current severity of his service-connected back disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, including x-rays, should be performed and the examiner should review such tests prior to submitting his or her report.  The examiner is asked to include a discussion about the ranges of motion, including whether ankylosis of the entire spine is present and, if so, the degree thereof.  All limitation of function must be identified.  

The examiner should also address the nature and severity of any neurological impairment found and indicate whether it manifests as a component of the Veteran's degenerative joint disease of the lumbar spine.  For all identifiable neurological conditions associated with degenerative joint disease of the lumbar spine, identify what the impairment is, and indicate which nerves are involved.  The examiner should also indicate whether the Veteran's complaints of bowel and bladder incontinence are associated with his lumbar spine condition.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

5.  Schedule the Veteran for a gastroenterology examination by a physician to determine the current manifestations and severity of the Veteran's chronic hepatitis C.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  The examiner should describe all symptomatology related to the Veteran's hepatitis C.  The examiner is also asked to indicate whether the Veteran's complaints of bowel and bladder incontinence are associated with his hepatitis condition either as a result of the medications used to treat this condition, chronic pain, or otherwise.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

6.  Then readjudicate the appeal.  In doing so, the RO must consider whether staged ratings are warranted and whether referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



